UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
KEITH RUSSELL JUDD,                       )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                 Civil Action No. 10-0837 (PLF)
                                          )
FEDERAL COMMUNICATIONS COMMISSION )
 and FEDERAL ELECTION COMMISSION,         )
                                          )
            Defendants.                   )
__________________________________________)

                                            ORDER

                For the reasons stated in the Memorandum Opinion issued this same day, it is

hereby

                ORDERED that Counts One, Four, Five, Six and Seven of plaintiff’s complaint

are dismissed as frivolous; it is

                FURTHER ORDERED that plaintiff’s request to empanel a three-judge court is

DENIED; and it is

                FURTHER ORDERED that plaintiff shall either file an affidavit proving service

or show cause why the case should not be dismissed for failure to serve by November 16, 2010.

                SO ORDERED.


                                                    /s/__________________________
                                                    PAUL L. FRIEDMAN
                                                    United States District Judge
DATE: July 16, 2010